                Case 14-50971-CSS              Doc 534      Filed 12/07/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



    In re:                                                         Chapter 11

    ASHINC Corporation, et al.1,                                   Case No. 12-11564 (CSS)
                                                                   (Jointly Administered)
                                    Debtors.

    CATHERINE E. YOUNGMAN, LITIGATION       Adv. Pro. No. 14-50971 (CSS)
    TRUSTEE FOR ASHINC CORPORATION, ET AL.,
    AS SUCCESSOR TO BLACK DIAMOND
    OPPORTUNITY FUND II, LP, BLACK DIAMOND
    CLO 2005-1 LTD., SPECTRUM INVESTMENT
    PARTNERS, L.P., BLACK DIAMOND
    COMMERCIAL FINANCE, L.L.C., as co-
    administrative agent, and SPECTRUM
    COMMERCIAL FINANCE LLC, as co-
    administrative agent,

                                    Plaintiff,

    v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    YUCAIPA AMERICAN ALLIANCE (PARALLEL)
    FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
    FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND II, L.P., RONALD BURKLE,
    JOS OPDEWEEGH, DEREX WALKER, JEFF
    PELLETIER, IRA TOCHNER, and JOSEPH
    TOMCZAK,

                                    Defendants.


1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45-
5215545); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis
Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.)
(XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of
process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
                Case 14-50971-CSS         Doc 534     Filed 12/07/20    Page 2 of 3




             STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, made applicable

to the above-captioned adversary proceedings by Rule 7041 of the Federal Rules of Bankruptcy

Procedure, Plaintiff Catherine E. Youngman, as Litigation Trustee for ASHINC Corporation and

related debtors, and Defendants Jos Opdeweegh, Derex Walker, Ira Tochner, Jeff Pelletier, and

Ronald Burkle, and Defendants Yucaipa American Alliance Fund I, L.P., Yucaipa American

Alliance (Parallel) Fund I, L.P., hereby stipulate and agree that the above-captioned adversary

proceeding is dismissed with prejudice in its entirety solely with respect to Defendant Ronald

Burkle.

                                      [Signature Page Follows]




                                                  2
                 Case 14-50971-CSS   Doc 534   Filed 12/07/20   Page 3 of 3




Dated: December 7, 2020
Wilmington, Delaware


STIPULATED AND AGREED:



 FOX ROTHSCHILD LLP                            YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP
 /s/ Seth A. Niederman
 Seth A. Niederman (No. 4588)                  /s/ Michael S. Neiburg
 Citizens Bank Center                          Michael R. Nestor (No. 3526)
 919 North Market Street, Suite 300            Michael S. Neiburg (No. 5275)
 Wilmington, DE 19801                          1000 North King Street
 Telephone: (302) 654-7444                     Wilmington, Delaware 19801
 Email: sniederman@foxrothschild.com           Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
 -and-                                         Email: mnestor@ycst.com
                                                      mneiburg@ycst.com
 JOSEPH HAGE AARONSON LLC
 Gregory P. Joseph                             -and-
 Douglas J. Pepe
 Gila S. Singer                                GIBSON, DUNN & CRUTCHER LLP
 485 Lexington Avenue, 30th Floor              Robert A. Klyman
 New York, NY 10017                            Maurice M. Suh
 Telephone: (212) 407-1200                     Kahn Scolnick
 Email: gjoseph@jha.com                        333 South Grand Avenue
                                               Los Angeles, CA 90071
 -and-                                         Telephone: (213) 229-7000
                                               Email: rklyman@gibsondunn.com
 ZAIGER LLC
 Jeffrey H. Zaiger                             Attorneys for Defendants Yucaipa American
 432 Park Avenue, Suite 19A                    Alliance Fund I, L.P., Yucaipa American
 New York, NY 10022                            Alliance (Parallel) Fund I, L.P., Ronald
 Telephone: (917) 572-7701                     Burkle, Jos Opdeweegh, Derex Walker, Jeff
 Email: jzaiger@zaigerllc.com                  Pelletier, and Ira Tochner

 Counsel for Litigation Trustee




4814-4092-1298, v. 1




                                           3
